NO. 07-02-0467-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL E

                                      APRIL 7, 2004

                          ______________________________


                         MARK WAYNE CARTER, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

  FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;

                      NO. 67290; HON. LARRY GIST, PRESIDING

                         _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


       On April 8, 1996, appellant entered a plea of nolo contendere to a charge of

aggravated sexual assault. He was originally granted deferred adjudication and placed on

probation for a period of ten years. On September 3, 2002, at a hearing on the State’s

motion to proceed to adjudication and after appellant’s plea of true to three of the State’s




       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2004).
allegations, the court adjudicated his guilt. His punishment was later assessed at 15 years

confinement in the Institutional Division of the Texas Department of Criminal Justice.


       Appellant’s counsel has now filed an Anders brief with this court in which he states

he has thoroughly examined the trial record and determined the appeal is without merit.

See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

High v. State, 573 S.W.2d 807, 809-11 (Tex. Crim. App. 1978). With his brief, counsel has

attached a copy of his letter to appellant forwarding a copy of the brief. Additionally, he

has filed a motion to withdraw and notified appellant that he has filed such a motion and

of appellant’s right to file a pro se brief. Counsel also requested an extension of time within

which appellant might file a pro se brief if he desired to do so. That motion was granted

and the time for filing a pro se brief extended to July 22, 2003, with a further extension at

appellant’s request to September 22, 2003. Appellant has not filed a pro se brief.


       Before allowing counsel to withdraw, we must first satisfy ourselves that the attorney

has provided the client with a diligent and thorough search of the record for any arguable

claim that might support the client’s appeal and then we must determine whether counsel

has correctly concluded the appeal is frivolous. See McCoy v. Court of Appeals of

Wisconsin, 486 U.S. 429, 442, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). We have made

an independent examination of the record to determine if there are any arguable grounds

that might support the appeal. See Penson v. Ohio, 488 U.S. 75, 83, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We




                                              2
have found no such grounds and agree with counsel that the appeal is without merit and

is frivolous. Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).


      Accordingly, the judgment of the trial court is affirmed and counsel’s motion to

withdraw is granted.



                                               John T. Boyd
                                               Senior Justice

Do not publish.




                                           3